            Case 2:20-cv-00966-NR Document 166 Filed 07/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; et al.,
                                                    Civil Action No.: 2:20-CV-966-NR
               Plaintiffs,

       v.

KATHY BOOCKVAR; et al.,

               Defendants.


            ORDER GRANTING MOTION FOR ADMISSION FOR PRO HAC VICE
                               OF DALE E. HO

        AND NOW, to wit, this                         , day of July 2020, upon consideration

 of the foregoing Motion for Admission Pro Hac Vice of Dale E. Ho, it is hereby ORDERED that

 this motion is GRANTED.

        AS SUCH, Dale E. Ho, Director of the ACLU Voting Rights Project, is hereby admitted to

 practice in the United States District Court for the Western District of Pennsylvania in the above-

 captioned case on behalf of Proposed Intervenors the National Association for the Advancement

 of Colored People (“NAACP”) Pennsylvania State Conference, Common Cause Pennsylvania,

 League of Women Voters of Pennsylvania, Patricia DeMarco, Danielle Graham Robinson, and

 Kathleen Wise.


                                              BY THE COURT:


                                              United States District Judge
